DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 1/15/2021 to claims 27 and 28 have been entered. Claims 1-12, 30, 31, and 34 canceled. Claims 35 and 36 have been added. Claims 13-29, 32, 33, 35, and 36 remain pending, of which claims 27-29, 32, 33, 35, and 36 are being considered on their merits. Claims 13-26 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-29, 32, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 2013/0273045 A1; of record) in view of Park et al. (PNAS (2005), 102(18), 6356-6361).
Watkins teach a method of administering tryptophanyl-tRNA synthetase in a composition as an active ingredient in an amount effective to treat an infectious inflammatory disease (Abstract; ¶0009; ¶0022; and ¶0135), reading in part on claims 27 and 28. Watkins teaches treating inflammatory diseases caused by bacterial infection, such as bacterial meningitis (¶0151; ¶0307 and ¶0309), reading in-part on claim 27. Watkins teaches that tryptophanyl-tRNA is gives similar results as tyrosyl-tRNA synthetase (Example 1 at ¶0399-0401), reading in-part on claims 27 and 28. Watkins 
	SEARCH RESULTS:

20190806_180951_us-15-686-557a-1.rapbm
RESULT 73
US-13-762-151-106
; Sequence 106, Application US/13762151
; Publication No. US20130273045A1
; GENERAL INFORMATION
;  APPLICANT: Watkins, Jeffry Dean
;  APPLICANT:Vasserot, Alain P.
;  APPLICANT:Greene, Leslie Ann
;  APPLICANT:Adams, Ryan Andrew
;  APPLICANT:Chiang, Kyle P.
;  APPLICANT:Zhang, Wei
;  APPLICANT:Piehl, Kristi Helen
;  APPLICANT:Hong, Fei
;  APPLICANT:He, Alina
;  TITLE OF INVENTION: AMINO ACYL-TRNA SYNTHETASES FOR MODULATING INFLAMMATION
;  FILE REFERENCE: ATYR-020/02US 315789-2412
;  CURRENT APPLICATION NUMBER: US/13/762,151
;  CURRENT FILING DATE: 2013-02-07
;  PRIOR APPLICATION NUMBER: US 13/514,952
;  PRIOR FILING DATE: 2010-12-10
;  PRIOR APPLICATION NUMBER: PCT/US10/059963
;  PRIOR FILING DATE: 2010-12-10
;  PRIOR APPLICATION NUMBER: US 61/285,913
;  PRIOR FILING DATE: 2009-12-11
;  PRIOR APPLICATION NUMBER: US 61/285,923
;  PRIOR FILING DATE: 2009-12-11
;  PRIOR APPLICATION NUMBER: US 61/285,919
;  PRIOR FILING DATE: 2009-12-11
;  NUMBER OF SEQ ID NOS: 117
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 106
;  LENGTH: 471
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-762-151-106

  Query Match             100.0%;  Score 2468;  DB 11;  Length 471;
  Best Local Similarity   100.0%;  


Qy          1 MPNSEPASLLELFNSIATQGELVRSLKAGNASKDEIDSAVKMLVSLKMSYKAAAGEDYKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPNSEPASLLELFNSIATQGELVRSLKAGNASKDEIDSAVKMLVSLKMSYKAAAGEDYKA 60

Qy         61 DCPPGNPAPTSNHGPDATEAEEDFVDPWTVQTSSAKGIDYDKLIVRFGSSKIDKELINRI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DCPPGNPAPTSNHGPDATEAEEDFVDPWTVQTSSAKGIDYDKLIVRFGSSKIDKELINRI 120

Qy        121 ERATGQRPHHFLRRGIFFSHRDMNQVLDAYENKKPFYLYTGRGPSSEAMHVGHLIPFIFT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ERATGQRPHHFLRRGIFFSHRDMNQVLDAYENKKPFYLYTGRGPSSEAMHVGHLIPFIFT 180

Qy        181 KWLQDVFNVPLVIQMTDDEKYLWKDLTLDQAYSYAVENAKDIIACGFDINKTFIFSDLDY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KWLQDVFNVPLVIQMTDDEKYLWKDLTLDQAYSYAVENAKDIIACGFDINKTFIFSDLDY 240

Qy        241 MGMSSGFYKNVVKIQKHVTFNQVKGIFGFTDSDCIGKISFPAIQAAPSFSNSFPQIFRDR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MGMSSGFYKNVVKIQKHVTFNQVKGIFGFTDSDCIGKISFPAIQAAPSFSNSFPQIFRDR 300

Qy        301 TDIQCLIPCAIDQDPYFRMTRDVAPRIGYPKPALLHSTFFPALQGAQTKMSASDPNSSIF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TDIQCLIPCAIDQDPYFRMTRDVAPRIGYPKPALLHSTFFPALQGAQTKMSASDPNSSIF 360

Qy        361 LTDTAKQIKTKVNKHAFSGGRDTIEEHRQFGGNCDVDVSFMYLTFFLEDDDKLEQIRKDY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LTDTAKQIKTKVNKHAFSGGRDTIEEHRQFGGNCDVDVSFMYLTFFLEDDDKLEQIRKDY 420

Qy        421 TSGAMLTGELKKALIEVLQPLIAEHQARRKEVTDEIVKEFMTPRKLSFDFQ 471
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TSGAMLTGELKKALIEVLQPLIAEHQARRKEVTDEIVKEFMTPRKLSFDFQ 471

Watkins teaches infectious inflammatory diseases as listed (¶0305-0355), reading on claim 32.
Park teaches that tyrosyl- and tryptophanyl-tRNA synthetase act non-canonically as cytokines (p6356, 1st paragraph under the Abstract)
Regarding claim 27 and 28, Watkins does not expressly teach a single embodiment using tryptophanyl-tRNA synthetase to treat infectious inflammatory diseases caused by a bacterium. However, it would have been obvious for a person of ordinary skill in the art to further combine the tryptophanyl-tRNA of Watkins to treat infectious inflammatory diseases as envisioned by Watkins. A person of ordinary skill in prima facie obvious absent any narrowing amendments or showing of criticality to the contrary; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (U.S. 1976).
Regarding the wherein clause of claim 27, and newly added claims 35 and 36, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the afore mentioned limitations have been fully considered but not afforded any patentable weight as they merely recite the intended outcome of the positively recited treatment step of claim 27.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 8-12 of the reply have been fully considered, but not found persuasive of error for the reasons set forth below.
On pages 9-10 of the reply, Applicant alleges that Watkins does not support any correlation between tryptophanyl-tRNA synthetase and its effect on treating infectious inflammatory diseases. This is not found persuasive of error for several reasons. First, because absolute predictability is not a prerequisite for a prima facie case for obviousness and at this time Applicant has not yet presented any additional evidence that the in vitro effects of Watkin’s tryptophanyl-tRNA synthetase to reduce inflammation could not be reasonably extrapolated to the methods of treating infectious inflammatory diseases as claimed. Particularly, Watkins envisions treating infectious inflammatory diseases and Park teaches that tyrosyl- and tryptophanyl-tRNA synthetase(s) were known in this art to act as non-canonical cytokines. Second and related to the first point above, because the prior art is presumed operable/enabling in the absence of any evidence to the contrary, see M.P.E.P. § 2121. At this time, Applicant has not yet shown by any preponderance of evidence that Watkins could not treat subjects suffering from infectious inflammatory diseases by administering the claimed tryptophanyl-tRNA synthetase with a reasonable expectation of success.
Applicant’s arguments regarding the merits of the disclosed invention are noted on page 10 of the reply, but are not found persuasive of error. Such statements show operability, but the operability of the claimed methods was and is not challenged by any rejection under 35 U.S.C. § 112(a) at this time.


Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653